*813CONCURRING OPINION BY
GANTMAN, P.J.:
I agree with the majority that sufficient evidence supported Appellant’s robbery conviction. I am also compelled to agree that we must vacate the judgment of sentence and remand for re-sentencing, given the binding nature of this Court’s recent en banc decision in Commonwealth v. Newman, 99 A.3d 86 (2014). The majority logically extends Newman to declare that 42 Pa.C.S.A. §§ 9712 and 9713 are likewise unconstitutional.
I write separately, however, to address an alternative available to the court upon re-sentencing. The sentencing court, perhaps, could apply a deadly weapon enhancement to Appellant’s sentence without running afoul of Newman. See Commonwealth v. Buterbaugh, 91 A.3d 1247, 1270 n. 10 (Pa.Super.2014) (explaining that if sentencing enhancement applies, court is required to raise standard guideline range; however, court retains discretion to sentence outside guideline range; therefore, application of sentencing enhancement does not violate holding in Alleyne v. United States, — U.S. -, 133 S.Ct. 2151, 186 L.Ed.2d 314 (2013)).
Thus, I accept the majority’s ultimate decision to vacate the judgment of sentence and remand for re-sentencing without consideration of mandatory mínimums set forth in Sections 9712 and 9713. Accordingly, I concur in the result.
Judge ALLEN joins this Concurring Opinion.
Justice FITZGERALD joins this Concurring Opinion.